department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- ---------------- identification_number employer_identification_number contact person ------------------- telephone number --------------------- release number release date date date uil ------------------------ -------------------------------- ---------------------------------------- ----------------------------- ------------------------- legend y ---------------------------- z ------------------------ a ----------------------- b ------------ c ------- dear we have considered the request of y and z dated date for a ruling concerning the federal income and excise_tax consequences of a proposed transfer of one-half of y’s net assets to z facts a incorporated y in and incorporated z in both organizations are recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and are private_foundations under sec_509 a has two sets of four grandchildren the b grandchildren and the c grandchildren currently a and one member of each of the two sets of grandchildren control y a’s grandchildren have developed diverging charitable interests so a proposed that y transfer one-half of its assets comprised of corporate stocks and bonds to z after the transfer a and the b grandchildren will control y and a and the c grandchildren will control z both y and z state that they will make grants to organizations that are exempt under sec_501 of the code y states that it will continue its charitable activities does not intend to terminate and has never participated in an act or activity that would give rise to liability under chapter of the code y represents that its assets do not constitute excess_business_holdings ------------------------ as described in sec_4943 and has promised to exercise expenditure_responsibility with regard to the transferred assets and has drafted a written_agreement that will ensure that z will use the transferred funds properly you have requested the following rulings the transfer of assets will not affect the tax-exempt status of either of the foundations under sec_501 of the code the transfer of assets will qualify as a transfer under sec_507 of the code y will neither terminate nor incur a termination_tax on the transfer under sec_507 of y will not incur an excise_tax on net_investment_income under sec_4940 of the code the code due to the transfer of assets the basis of the assets received in the transfer by z will be y’s basis in the assets the transfer will not be an act of self-dealing under sec_4941 of the code y will not incur a tax on undistributed_income under sec_4942 of the code y will not incur a tax_on_excess_business_holdings on the transfer under sec_4943 of the code the transfer will not constitute an investment that jeopardizes y’s exempt purposes under sec_4944 of the code the transfer and the reasonable and necessary expenses in making such transfer will not constitute taxable_expenditures under sec_4945 of the code provided appropriate expenditure_responsibility requirements are satisfied law sec_501 of the code exempts organizations that are organized and operated exclusively for charitable and other exempt purposes from federal_income_tax sec_507 of the code states that the status of any organization as a private_foundation is terminated only if it notifies the secretary of its intent to terminate or there have been either willful repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that it is liable for termination_tax under sec_507 sec_507 of the code permits one private_foundation to transfer its assets to another private_foundation without treating the transferee foundation as a newly created organization sec_507 of the code imposes a tax on a private_foundation that terminates its private_foundation_status by notifying the service of its intent to terminate or that has made willful repeated acts or failures to act or a willful and flagrant act or failure to act that results in tax under chapter and the service has notified the organization that it is liable for the tax and either the organization has paid the tax or the tax was abated sec_509 of the code describes exempt_organizations that are exempt from federal ------------------------ income_tax under sec_501 and that are private_foundations sec_4940 of the code imposes an excise_tax on certain net_investment_income of private_foundations sec_4940 of the code defines net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds the allowable deductions sec_4940 of the code defines gross_investment_income as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and its disqualified persons as described in sec_4946 sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation for the taxable_year it requires a private_foundation to pay annual qualifying distributions as defined in sec_4942 to accomplish one or more exempt purposes a qualifying_distribution includes any amount_paid to accomplish one or more purposes described in sec_170 sec_4943 a of the code imposes a tax on the excess_business_holdings of a private_foundation during the tax_year sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization’s charitable purpose sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation as a grant to an organization unless the organization is described in paragraph or of sec_509 or is an exempt_operating_foundation or the private_foundation exercises expenditure_responsibility with respect to the grant sec_1_507-1 of the income_tax regulations states that a transfer of assets made by a private_foundation as described in sec_507 of the code does not constitute a termination of the transferor foundation’s private_foundation_status under sec_507 sec_1_507-3 of the regulations requires a private_foundation to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation under sec_507 of the code sec_1_507-3 of the regulations provides that where the transferor has transferred all of its assets during any period during in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor ------------------------ sec_1_507-3 of the regulations states that the tax basis and holding_period of the assets will carry over to the transferee foundation for purposes of sec_4940 of the code sec_1_507-3 of the regulations states that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons which effectively control the transferor private_foundation for purposes of chapter and part ii of subchapter_f of chapter of the code such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that a private foundation’s payment of administrative expenses including compensation consultant fees and other fees for services rendered is not a taxable_expenditure depending upon whether such expenses are reasonable sec_53_4946-1 of the regulations states that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 analysis the proposed transactions involve a private foundation's transfer of a significant part of its assets to an entity that qualified for exemption under sec_501 of the code and not a notification of its termination as a private_foundation accordingly the proposed transfer is not a transfer described in sec_507 of the code which is subject_to tax under sec_507 also because z is exempt under sec_501 of the code the transfer of y’s assets to z will constitute a distribution for a charitable purpose and will not adversely affect the exempt status of y or z nor will it be treated as investment_income an act of self-dealing a jeopardizing investment or taxable_expenditure within the meaning of sec_4940 sec_4941 sec_4944 and sec_4945 in addition y’s payment of reasonable expenses_incurred in connection with the transfer will not be treated as acts of self-dealing under sec_4941 or taxable_expenditures under sec_4945 based on the foregoing we rule as requested as follows the transfer is a transfer described in sec_507 of the code because the transfer is a transfer described in sec_507 of the code ------------------------ a the transfer shall not affect y’s qualification as an organization described in sec_501 of the code b z will not be treated as a newly created organization as provided in sec_507 of the code and sec_1_507-3 of the regulations c z will succeed to the aggregate tax_benefit of y in proportion to the assets transferred to it by z as provided in sec_1_507-3 of the regulations d if y incurs liability for any taxes imposed by chapter or any penalty resulting therefrom prior to or as a result of the transfer in any case where transferee_liability applies z shall be treated as receiving the transferred assets subject_to such liability to the extent that foundation does not satisfy such liability as provided in sec_1_507-3 of the regulations e y will be required to meet its distribution_requirements for the year or years in which the transfer takes place in accordance with sec_1_507-3 of the regulations and f the provisions of sec_1_507-3 through g of the regulations will apply to z with respect to the assets transferred from z the transfer will not cause the termination of y’s status as a private_foundation the transfer will not cause the imposition of a termination_tax under sec_507 in the year or years in which the transfer takes place the transfer will not give rise to net_investment_income for either y or z and will not result in the imposition of tax under sec_4940 of the code the transfer will not constitute an act of self-dealing under sec_4941 of the code for y or z the transfer will not constitute a jeopardy investment under sec_4944 of the code with respect to y or z the transfer will not constitute a taxable_expenditure under sec_4945 of the code as y will exercise expenditures responsibility under sec_4945 with respect to its transfer to z the payment or reimbursement by y of all the transfer and related expenses if reasonable in amount will not constitute taxable ------------------------ expenditures within the meaning of sec_4945 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
